ORDER
The above noted attorney was disbarred from the practice of law on June 30, 1994. On August 16, 1999 Petitioner filed a Petition for Reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules. Disciplinary Counsel has conducted an investigation to determine whether there is any evidence that the Petitioner does not presently possess the requisite moral fitness to resume the practice of law, and has submitted his report on the results of that investigation to this Court for review.
On November 18, 1999 the Petitioner appeared before this Court, with counsel, to show cause why his petition should be granted. Having heard the representations of the Petitioner, and having reviewed the report of Disciplinary Counsel, we hereby grant the Petition for Reinstatement subject to the following terms and conditions:
1. That Frederic A. Marzilli, Esquire shall supervise the Petitioner by monitoring Petitioner’s client files and client and business checking accounts for a period of one (1) year from the date of this Order.
2. That Mr. Marzilli shall provide monthly written reports to the Disciplinary Counsel regarding the Petitioner’s compliance with this Order of supervision.
3. That this period of supervision shall cease one (1) year from this date, unless extended by further Order of this Court.